DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment received on January 7th, 2021 has been entered and made of record.
2.	In view of the amendment to the claims, the amendment to Claim 1 is acknowledged.
Claims 1-7 are now pending.
3. 	Previous rejection of Claims 1-7 on 35 U.S.C. 112(f) have been overcome in view of applicant's remarks and are hereby withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U. S. C. 103 as being unpatentable over Sakaguchi, et. al. U. S. Pub. No. 2014/0051991 (herein referred to as Sakaguchi) in view of Matsubara, et. al. U. S. Pub. No. 2016/0350896 (herein referred to as Matsubara).
4.	Regarding Claim 1, Sakaguchi teaches a radiographic imaging apparatus comprising: 

an image generation unit configured to generate a radiation image based on radiation transmitted through a subject; [Sakaguchi, (Fig. 1, elem. 100, X-ray Diagnosis Apparatus and para. 0020) “an X-ray diagnosis apparatus includes an image-data creating unit that creates X-ray images along a time sequence by detecting X-rays radiated from an X-ray tube and passed through a subject]
and an image processing unit [Sakaguchi, (Fig. 3, elem. 26, Image processing unit, and para. 0065) which constitutes a marker-coordinate detecting unit, correction image creating unit and an image post-processing unit] configured to synthesize a plurality of radiation images continuous in time series generated by the image generation unit and generate an enhanced image in which an enhancement target object in the radiation image is enhanced [Sakaguchi-1991, (Fig. 2), showing x-ray images containing an enhancement target object sequentially created along a time sequence. (Fig. 5A and 5B) Furthermore, the sequential processing of x-ray images are shown beginning with the first frame and second frame to synthesize correction image 2 using image transform method. Correction image 2 is then sequentially used in the subsequent image transformation process with the third frame to generate correction image 3. The enhanced image is broadly interpreted as the latest correction image of an enhancement target object] in real time, [Sakaguchi, (para. 0177), “The "function of displaying a moving image of X-ray images on which the stent is stationary" … can be used for processing to be executed simultaneously with X-ray radiation in real time”. The stent is among the broad interpretations of an enhancement target object enhanced in real time, i.e. stationary]
Sakaguchi does not teach:
the plurality of radiation images includes at least three images, and the image processing unit is configured to weight each of the plurality of radiation images in accordance with a feature point distance between a position of a feature point of a reference image which is one among the plurality of radiation images and a position of the feature point of each of images other than the reference image among the plurality of radiation images and synthesize the plurality of radiation images. 
	Matsubara teaches:
the plurality of radiation images includes at least three images, [Matsubara, (Fig. 6, elem. S11), “at least four pairs comprising feature points and smoothing points?” and (Fig. 2) showing feature point traces in a series of 4 images to create a feature point trajectory for smoothing]
and the image processing unit [Matsubara, (para. 0022), “the image processing apparatus” including the (para. 0046) “feature point weighting setter”] is configured to weight each of the plurality of radiation images in accordance with a feature point distance between a position of a feature point of a reference image which is one among the plurality of radiation images [Matsubara, (para. 0046), “the feature point weighting setter sets the weightings that differ in accordance to distance from the one reference point”. The feature point of a reference image stated in the claim may be broadly interpreted as the first point in the first image shown in Fig. 2] and a position of the feature point of each of images other than the reference image among the plurality of radiation images [Matsubara, (para. 0046), The feature point of each of the images other the reference image stated in the claim is broadly interpreted as the subsequent positions of the feature point in the second, third and fourth images shown in Fig. 2 combined as feature point trajectory] and synthesize the plurality of radiation images [Matsubara, (Fig. 8, elem. S38), A smoothing process is “Acquire weighted average image”].

    PNG
    media_image1.png
    742
    612
    media_image1.png
    Greyscale

Figure 2 (lifted from Matsubara) showing the trajectory of a feature point from the first to the fourth image. The point in the first image may be broadly interpreted as the reference point. Weighting is set in accordance with the distance between a reference point and other feature points in a trajectory (para 0046) with a minimum of four points (para 0050).




    PNG
    media_image2.png
    382
    654
    media_image2.png
    Greyscale

Figure 5 (lifted from Matsubara) further shows a reference point and multiple feature points. The weight calculated for each feature point decreases the further it is away from the reference point (para. 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Matsubara into the system of Sakaguchi to apply the concept of weighing the distance between two points as applied in smoothing to correct blurring in videos comprising of a plurality of images using the stent markers as feature points.

5. 	Regarding Claim 2, the combination of Sakaguchi and Matsubara teaches its base claim. The combination further teaches the radiographic imaging apparatus as recited in claim 1, wherein:
the feature point includes a first feature point and a second feature point, [Sakaguchi, the first feature point and second feature point are broadly interpreted as the feature points of a stent (para. 0062) which are “two pieces of X-ray impermeable metal are attached as stent markers to the both ends of a balloon of the stent” as shown in (Fig. 4A)]
and wherein the image processing unit [Matsubara, (para. 0022), “the image processing apparatus” including the (para. 0046) “feature point weighting setter”] is configured to weight the plurality of radiation images using the feature point distance between the first feature points of the reference image and the image other than the reference image [Matsubara, (para. 0046), “the feature point weighting setter sets the weightings that differ in accordance to distance from the one reference point”. The feature point of a reference image stated in the claim may be broadly interpreted as the first point in the first image shown in Fig. 2] and the feature point distance between the second feature points of the reference image and the image other than the reference image [Matsubara, (para. 0046), The feature point of each of the images other the reference image stated in the claim is broadly interpreted as the subsequent positions of the feature point in the second, third and fourth images shown in Fig. 2 combined as feature point trajectory] 

6.	Regarding Claim 4, the combination of Sakaguchi and Matsubara teaches its base claim. The combination further teaches the radiographic imaging apparatus as recited in claim 1, wherein:
the image processing unit [Matsubara, (para. 0022), “the image processing apparatus” including the (para. 0046) “feature point weighting setter”] is configured to weight the radiation images so that a reduction degree of weighting decreases as the feature point distance increases. [Matsubara, (para. 0046, Fig. 4 and Formula 1), “the feature point weighting setter sets a weighting following the normal distribution”]

    PNG
    media_image3.png
    568
    1128
    media_image3.png
    Greyscale

Fig. 4 showing the weighting equation and the normal probability distribution

7. 	Regarding Claim 5, the combination of Sakaguchi and Matsubara teaches its base claim. The combination further teaches the radiographic imaging apparatus as recited in claim 4, wherein:
the image processing unit [Matsubara, (para. 0022), “the image processing apparatus” including the (para. 0046) “feature point weighting setter”] is configured to weight the radiation images so that the weighting decreases exponentially as the feature point distance increases [Matsubara, (para. 0046, Fig. 4 and Formula 1), “the feature point weighting setter sets a weighting following the normal distribution”. Formula 1 is an exponential function whose graphical representation in Fig. 4 over a range of distance values clearly illustrate how weight decreases with increasing distance]

Claim 6, the combination of Sakaguchi and Matsubara teaches its base claim. The combination further teaches the radiographic imaging apparatus as recited in claim 4, wherein:
the image processing unit [Matsubara, (para. 0022), “the image processing apparatus” including the (para. 0046) “feature point weighting setter”] is configured to weight the radiation images within a range of more than 0 and 1 or less. [Matsubara, (para. 0046, Fig. 4 and Formula 1), “the feature point weighting setter sets a weighting following the normal distribution”. Formula 1 is an exponential function whose graphical representation in Fig. 4 over a range of distance values clearly illustrate that the plot is asymptotic to the x-axis (hence, weight must be always more than zero). Moreover, solving the weight of a reference point with respect to itself using formula 1 (i.e. let xi=0 and yi=0) yields w=1 (hence, weight cannot be greater than 1)]

9.	Regarding Claim 7, the combination of Sakaguchi and Matsubara teaches its base claim. The combination further teaches the radiographic imaging apparatus as recited in claim 1, wherein:
the image generation unit [Sakaguchi, (Fig. 1, elem. 100, X-ray Diagnosis Apparatus and para. 0020) “an X-ray diagnosis apparatus includes an image-data creating unit that creates X-ray images along a time sequence by detecting X-rays radiated from an X-ray tube and passed through a subject] is configured to generate the radiation images based on the radiation transmitted through the subject in a state in which the enhancement target object is positioned at a position where a shape of the enhancement target object changes with heartbeats [Sakaguchi, (para. 0062) “When performing vascular intervention treatment with the use of a stent strut and a balloon-tip catheter onto a stenosed portion in a blood vessel of a heart of the subject, the X-ray diagnosis apparatus … executes fluoroscopic imaging of an X-ray image of the stenosed portion as a region of interest in which a stent is to be inserted, along a time sequence, based on a command from the operator … a case where two pieces of X-ray impermeable metal are attached as stent markers to the both ends of a balloon of the stent]


Claim 3 are rejected under 35 U. S. C. 103 as being unpatentable over Sakaguchi, et. al. U. S. Pub. No. 2014/0051991 (herein referred to as Sakaguchi) in view of Matsubara, et. al. U. S. Pub. No. 2016/0350896 (herein referred to as Matsubara) and in further view of Tsutsui, et. al. U. S. Publication No. 2017/0209109 (herein referred to as Tsutsui).

10.	Regarding Claim 3, the combination of Sakaguchi and Matsubara teaches its base claim. The combination further teaches that the radiographic imaging apparatus as recited in claim 2, wherein:
the first feature point and the second feature point are a first marker and a second marker, respectively, [Sakaguchi, the first feature point and second feature point are broadly interpreted as (para. 0062) “two pieces of X-ray impermeable metal … attached as stent markers to the both ends of a balloon of the stent”. As discussed further in the first claim, Sakaguchi mentions that the feature point detecting unit detects the feature points of a stent]



and wherein the image processing unit is configured to obtain the feature point distance between distal markers in the reference image and the image other than the reference image and the feature point distance between proximal markers in the reference image and the image other than the reference image based on the distal markers distant from the reference position between the first marker and the second marker and the proximal markers proximal to the reference position of the first marker and the second marker.
However, Tsutsui teaches:
and wherein the image processing unit [Tsutsui, (Fig. 1, elem. 14) a radiographic imaging device with a trimming unit] is configured to obtain the feature point distance between distal markers in the reference image and the image other than the reference image and the feature point distance between proximal markers in the reference image and the image other than the reference image based on the distal markers distant from the reference position between the first marker and the second marker and the proximal markers proximal to the reference position of the first marker and the second marker. [Tsutsui, (para. 0107) “The trimming unit selects one of the cases in which it is possible to realize by less movement of the stent marker on the reference superimposed frame by calculating the total moving distance of the stent marker A, B in each presumed case”. This step is part of a process meant to identify which of the two markers A, B of a stent is shown in a superimposed image. The moving distance of each marker as criteria. The distal and proximal markers are broadly interpreted as stent marker A and stent marker B, and distance is broadly interpreted as the moving distance that each stent marker traveled between a case frame and a reference frame].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Tsutsui into the system of Sakaguchi and Matsubara in order to associate shorter moving distance of stent markers between two succeeding frames as less movement, which translates to less blurring. 
Response to Arguments/Remarks
11.	Applicant's arguments filed on January 7th, 2021 with respect to claims 1-7 have been considered but are moot in view of the new ground(s) of rejection, necessitated by the amendment.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666